--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

World Moto, Inc.
1777 Moo 5 Soi Sukhumvit 107,
Sukhumvit Road, North Sumrong,
Amphur Muang, Samut Prakan,
Bangkok, Thailand

The undersigned (the "Investor") hereby confirms its agreement with you as
follows:

     1. This Securities Purchase Agreement is made as of the date set forth
below between World Moto, Inc., a Nevada corporation (the "Company"), and the
Investor, which may be one of multiple investors making an aggregate investment
of US$1,000,000. The Company reserves the right to sell additional securities
for a larger aggregate investment, without notice to the Investor, and the
Investor may experience dilution in respect of any sales beyond the above stated
amount.

     2. The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor for an aggregate
purchase price of US$____ (the “Purchase Price”), an aggregate of ________shares
of the Company's common stock, par value $0.0001 per share (the “Common Stock”).

     The Purchase Price is due to the Company with the return of the Securities
Purchase Agreement by the Investor. The Purchase Price will be deposited into
the account of the Company, and the funds will be available for use by the
Company operating account upon acceptance of the Securities Purchase Agreement
by the Company. The acceptance may be as long as sixty days, if not more, after
the agreement and payment is made by the Investor, while the Company completes
the offering. During the period the Investor funds are held by the Company, they
will be at risk of the creditors of the Company claiming rights to such funds,
even though the Securities Purchase Agreement has not been accepted.

     3. The Company and the Investor agree that the purchase and sale of the
Common Stock is subject to the Terms and Conditions for Purchase attached hereto
as Annex I and incorporated herein by reference as if fully set forth herein.
Unless otherwise requested by the Investor in Exhibit A, the Common Stock issued
to the Investor will be issued in the Investor's name and address as set forth
below.

     4. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or its affiliates, other than as a passive stockholder, if at
all, (b) neither it, nor any group of which it is a member or to which it is
related, beneficially owns (including the right to acquire or vote) any
securities of the Company that is greater than 5% of the current issued and
outstanding shares of common stock as reported in the latest report filed by the
Company with the United States Securities and Exchange Commission, and (c)
neither it, nor any affiliate of the Investor, has any direct or indirect
affiliation or association with any Finance and Regulatory Authority, Inc.
("FINRA") member. Exceptions:

(If no exceptions, write "none." If left blank, response will be deemed to be
"none.")

--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

  Dated as of: _______                   By:   Name:   Title:              
Address:


    Aggregate Purchase Price: $___________                    Number of Shares
of Common Stock:    ___________    

AGREED AND ACCEPTED:

WORLD MOTO, INC.

By:
Name:
Title:

[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]

--------------------------------------------------------------------------------

Annex I

Terms and Conditions for Purchase of Securities

1. Agreement to Sell and Purchase Securities.

     1.1 Purchase and Sale. At the Closing (as defined in Section 2), the
Company will sell to the Investor, and the Investor will purchase from the
Company, upon the terms and subject to the conditions set forth herein, for the
Purchase Price, the Common Stock described in Paragraph 2 of the Securities
Purchase Agreement attached hereto (collectively with this Annex I and the other
exhibits attached hereto, this “Agreement”).

     1.2 Investor. The Investor must execute and deliver a Securities Purchase
Agreement, and must complete a Certificate Questionnaire (in the form attached
as Exhibit A hereto) and an Investor Questionnaire (in the form attached as
Exhibit B hereto) in order to purchase the Common Stock.

     2. Delivery at Closing. The completion of the purchase and sale of the
Common Stock (the “Closing”) shall occur on a date mutually agreed upon by the
Company and the Investor (the “Closing Date”). At the Closing, the Company shall
instruct its transfer agent to issue (the “Instruction Letter”) to the Investor
that number of shares of Common Stock relevant to the investment, as set forth
in Paragraph 2 of the Securities Purchase Agreement. In exchange for the
delivery of the shares of Common Stock, the Investor shall pay the Purchase
Price to the Company by wire transfer of immediately available funds pursuant to
the Company's written instructions, if not previously delivered to the Company.

     The Company's obligation to issue and sell the shares of Common Stock to
the Investor shall be subject to the satisfaction of the following conditions,
any one or more of which may be waived by the Company: (a) prior receipt by the
Company of a copy of this Agreement executed by the Investor; and (b) the
accuracy of the representations and warranties made by the Investor in this
Agreement.

     The Investor's obligation to purchase the Common Stock shall be subject to
the satisfaction of the following conditions, any one or more of which may be
waived by the Investor: (a) the accuracy of the representations and warranties
made by the Company in this Agreement; (b) the execution and delivery by the
Company of the Instruction Letter and (c) the fulfillment of the obligations of
the Company under this Agreement on or prior to the Closing.

     3. Representations and Warranties of the Company. Except as set forth in
the SEC Reports (as defined below), the Company hereby represents and warrants
to the Investor as of the date hereof and the Closing Date, as follows:

     3.1 Organization. The Company is a corporation duly organized and validly
existing under, and by virtue of, the laws of the State of Nevada and is in good
standing under such laws, and is qualified and in good standing under the laws
of each other jurisdiction in which it is required to be so qualified.

     3.2 Corporate Power. The Company has all requisite corporate power and
authority to own and operate its properties and assets, and to carry on its
business as presently conducted. The Company has all requisite legal and
corporate power and authority to execute and deliver the Agreement and to carry
out and perform its obligations under the terms of the Agreement.

--------------------------------------------------------------------------------

     3.3 Authorization; Validity. The execution, delivery and performance of the
Agreement by the Company has been duly authorized by all requisite corporate
action and the Agreement constitute the valid and binding obligations of the
Company, enforceable against it in accordance with its terms, except as limited
by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally. The shares of Common Stock when
issued pursuant to the Agreement shall be, duly authorized, validly issued,
fully paid and non-assessable.

     3.4 Non-Contravention. Neither the execution, delivery nor performance of
any of the Agreement has or will result in a violation or conflict with or
constitute, with or without the passage of time or giving of notice or both,
either a default under any provision of the Company’s articles of incorporation
or by-laws or any agreement, instrument or contract to which it is a party or by
which it is bound and that has been filed as an exhibit to the SEC Reports.

     3.5 Compliance with Laws. The Company is not in material violation of, and
neither the execution, delivery nor performance of the Agreement or any of its
terms by the Company has or will result in a material violation of, any federal,
state, local or foreign law, rule, regulation, order, judgment or decree
applicable to the Company.

     3.6 Accurate Information. All disclosure furnished by the Company to the
Investor regarding the Company, its business and the transactions contemplated
hereby, is true and correct in all material respects.

     4. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as of the date hereof and the Closing
Date, as follows:

     4.1 Investor Knowledge and Status. The Investor represents and warrants to,
and covenants with, the Company that: (i) the Investor is an "accredited
investor" as defined in Regulation D under the Securities Act of 1933, as
amended (the “Securities Act”), is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
restricted securities of micro-cap companies presenting an investment decision
similar to that involved in the purchase of the Common Stock, and has requested,
received, reviewed and considered all information it deemed relevant in making
an informed decision to purchase the Common Stock; (ii) the Investor understands
that the shares of Common Stock will be “restricted securities” when issued and
will not have been registered under the Securities Act and will be acquiring the
shares of Common Stock in the ordinary course of its business and for its own
account for investment only, has no present intention of distributing any of the
securities and has no arrangement or understanding with any other persons
regarding the distribution of the Common Stock; and (iii) the Investor has, in
connection with its decision to purchase the Common Stock, relied only upon the
representations and warranties of the Company contained herein and the
information contained in the SEC Reports. The Investor understands that the
issuance of the Common Stock to the Investor have not been registered under the
Securities Act, or registered or qualified under any state securities law, in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the representations made by the Investor in this Agreement.
No person is authorized by the Company to provide any representation that is
inconsistent with or in addition to those contained herein or in the SEC
Reports, and the Investor acknowledges that it has not received or relied on any
such representations.

--------------------------------------------------------------------------------

     4.2 Power. The Investor has all requisite power and authority to execute
and deliver this Agreement and to carry out and perform its obligations under
the terms of this Agreement.

     4.3 Authorization; Validity. The execution, delivery and performance by the
Investor of the transactions contemplated by this Agreement have been duly
authorized by any necessary corporate or similar action on the part of the
Investor. This Agreement has been duly executed by the Investor and constitutes
the valid and binding obligation of the Investor, enforceable against it in
accordance with its terms, except as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally.

     4.8 Additional Acknowledgement. The Investor acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person, that it is relying solely upon the representations and
warranties of the Company set forth in this Agreement in making its investment
decision, and that it is not acting in concert with any other person in making
its purchase of the Common Stock hereunder.

     5. Transfer Restrictions; Legends. Certificates evidencing the shares of
Common Stock (the “Legended Shares”) shall each bear any legend as required by
the "blue sky" laws of any state and a restrictive legend in substantially the
following form, until such time as they are not required:

     THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

     6. Public Statements. The Company agrees to disclose on a Current Report on
Form 8-K the consummation of the sale of the Common Stock and the material terms
thereof, including pricing, which shall be filed with the Securities and
Exchange Commission within four Business Days after the Closing. The Company
will not issue any public statement, press release or any other public
disclosure listing the Investor as a purchaser of the Common Stock without the
Investor's prior written consent, except as may be required by applicable law or
rules of the Securities and Exchange Commission, any other governmental body or
any exchange on which the Company's securities are listed.

     7. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered by first-class registered or
certified airmail, or internationally recognized overnight express courier,
postage prepaid, or by facsimile, and shall be deemed given (i) if delivered by
first-class registered or certified mail domestic, upon the business day
received, or (ii) if delivered by an internationally recognized overnight
carrier, one business day after timely delivery to such carrier, and shall be
addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:

--------------------------------------------------------------------------------

 (a) if to the Company, to: World Moto, Inc.   1777 Moo 5 Soi Sukhumvit 107  
Sukhumvit Road, North Sumrong   Amphur Muang, Samut Prakan   Bangkok, Thailand  
  Attention: Mr. Paul Giles        with a copy to: Greenberg Traurig, LLP   1201
K Street, Suite 1100   Sacramento, CA 95814     Attention: Mark Lee  

(b) if to the Investor, at its address on the signature page to the Securities
Purchase Agreement.

     8. Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor. Any
waiver of a provision of this Agreement must be in writing and executed by the
party against whom enforcement of such waiver is sought.

     9. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.

     10. Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby. Other than a condition
precedent, the Investor has no rights under the Asset Purchase Agreement.

     11. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the law of the State of New York,
without giving effect to principals of conflict of laws. The parties (i) agree
that any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted exclusively in the courts of the State of New
York, County of New York, (ii) waive any objection to the venue of any such
suit, action or proceeding and the right to assert that such forum is not a
convenient forum, and (iii) irrevocably consent to the jurisdiction of the
courts of the State of New York, County of New York, in any such suit, action or
proceeding, and further agree to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding and agree
that service of process upon them mailed by certified mail to their respective
addresses shall be deemed in every respect effective service of process upon
them in any such suit, action or proceeding.

--------------------------------------------------------------------------------

     12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

     13. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.
Neither party may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party (other than by merger).

     14. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of the Common Stock to the Investor.

     15. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.

     16. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investor
and the Company will be entitled to specific performance under the Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in the Agreement
and hereby agrees to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

[Remainder of This Page Intentionally Left Blank]

--------------------------------------------------------------------------------

EXHIBIT A

INSTRUCTION SHEET FOR PURCHASER

--------------------------------------------------------------------------------

     WORLD MOTO, INC.
CERTIFICATE QUESTIONNAIRE

Please provide us with the following information:

 1. The exact name in which your Shares are to be     registered. You may use a
nominee name if     appropriate:        2. If a nominee name is listed in
response to Item     1 above, the relationship between the Investor     and such
nominee:        3. The mailing address of the registered holder     listed in
response to Item 1 above:        4. The Social Security Number or Tax  
Identification Number of the registered holder     listed in the response to
Item 1 above:  


--------------------------------------------------------------------------------

EXHIBIT B

WORLD MOTO, INC

CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY
COMPANY, TRUST, FOUNDATION AND JOINT INVESTORS

--------------------------------------------------------------------------------

SECURITIES DELIVERY INSTRUCTIONS

Please instruct us as to where you would like the Common Stock delivered to at
the closing:

Name:

Company:

Address:

Telephone:

Other Special Instructions:

--------------------------------------------------------------------------------